Case 4:19-cv-13341-SDD-RSW ECF No. 34 filed 02/20/20       PageID.567   Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
                                                 NO. 19-13341
Priorities USA, Rise, Inc., and the
Detroit/Downriver Chapter of the A.              JUDGE STEPHANIE DAWKINS
Philip Randolph Institute,                       DAVIS
                Plaintiffs,
                                                 MAGISTRATE R. STEVEN
v.                                               WHALEN
Dana Nessel, in her official capacity as
Attorney General of the State of
Michigan,
                Defendant.

 __________________________________________________________________

                                 APPEARANCE

      Please enter the Appearance of Steven R. Eatherly, of Butzel Long, a

professional corporation, as Counsel on behalf of Intervenors the Michigan

Republican Party and the Republican National Committee.

                                       Respectfully submitted,

                                       BUTZEL LONG
                                       a professional corporation

                                       By: /s/ Steven R. Eatherly
                                       Steven R. Eatherly (P81180)
                                       150 West Jefferson Avenue, Suite 100
                                       Detroit, Michigan 48226
                                       313.225.7000
February 20, 2020                      eatherly@butzel.com
Case 4:19-cv-13341-SDD-RSW ECF No. 34 filed 02/20/20           PageID.568   Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 20, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send notification

of such filing to all registered ECF participants listed for this case.

                                         Respectfully submitted,

                                         BUTZEL LONG
                                         a professional corporation

                                         By: /s/ Steven R. Eatherly
                                          Steven R. Eatherly (P81180)
                                         150 West Jefferson Avenue, Suite 100
                                         Detroit, Michigan 48226
                                         313.225.7000
                                         eatherly@butzel.com




                                            2
